                       CASE 0:20-cv-01414-JRT-HB Document 3 Filed 06/22/20 Page 1 of 8

AO 440 (Rev. 02/09) Summons in a Civil Action




                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                            District of Minnesota


Erbert & Gerbert's, Inc.,

                                                      Plaintiff,

v.                                                                            Case No. 0:20−cv−01414−NEB−TNL

JBS USA Food Company Holdings, et
al.,

                                                      Defendant.




                                                     SUMMONS IN A CIVIL ACTION

To: JBS USA Food Company Holdings


         A lawsuit has been filed against you.

       Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R.
Civ. P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12
of the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

                                     Shawn M Raiter
                                     30 E 7th St Ste 2800
                                     St Paul, MN
                                     55101−4922

If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.

KATE FOGARTY, CLERK OF COURT                                       By:




                                                                         Kimberly Krulas


Date of Issuance: June 22, 2020
                       CASE 0:20-cv-01414-JRT-HB Document 3 Filed 06/22/20 Page 2 of 8

AO 440 (Rev. 02/09) Summons in a Civil Action



                                                Summons and Complaint Return of Service
                                                                     Case No. 0:20−cv−01414−NEB−TNL



A copy of the Summons and Complaint has been served in the manner indicated below:

Name of Defendant Served:                            JBS USA Food Company Holdings

Date of Service:



                                                            Method of Service

         Personally served at this address:




         Left copies at defendant's usual place of abode with (name of person):




         Other (specify):




         Returned unexecuted (reason):




Service Fees:                  Travel $              Service $        Total $



                                                          Declaration of Server

I declare under the penalty of perjury that the information contained in this Return of Service is true and correct.

Name of Server:

Signature of Server:

Date:

Server's Address:
                       CASE 0:20-cv-01414-JRT-HB Document 3 Filed 06/22/20 Page 3 of 8

AO 440 (Rev. 02/09) Summons in a Civil Action




                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                            District of Minnesota


Erbert & Gerbert's, Inc.,

                                                      Plaintiff,

v.                                                                            Case No. 0:20−cv−01414−NEB−TNL

JBS USA Food Company Holdings, et
al.,

                                                      Defendant.




                                                     SUMMONS IN A CIVIL ACTION

To: Tyson Foods, Inc.


         A lawsuit has been filed against you.

       Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R.
Civ. P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12
of the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

                                     Shawn M Raiter
                                     30 E 7th St Ste 2800
                                     St Paul, MN
                                     55101−4922

If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.

KATE FOGARTY, CLERK OF COURT                                       By:




                                                                         Kimberly Krulas


Date of Issuance: June 22, 2020
                       CASE 0:20-cv-01414-JRT-HB Document 3 Filed 06/22/20 Page 4 of 8

AO 440 (Rev. 02/09) Summons in a Civil Action



                                                Summons and Complaint Return of Service
                                                                         Case No. 0:20−cv−01414−NEB−TNL



A copy of the Summons and Complaint has been served in the manner indicated below:

Name of Defendant Served:                            Tyson Foods, Inc.

Date of Service:



                                                             Method of Service

         Personally served at this address:




         Left copies at defendant's usual place of abode with (name of person):




         Other (specify):




         Returned unexecuted (reason):




Service Fees:                  Travel $              Service $           Total $



                                                           Declaration of Server

I declare under the penalty of perjury that the information contained in this Return of Service is true and correct.

Name of Server:

Signature of Server:

Date:

Server's Address:
                       CASE 0:20-cv-01414-JRT-HB Document 3 Filed 06/22/20 Page 5 of 8

AO 440 (Rev. 02/09) Summons in a Civil Action




                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                            District of Minnesota


Erbert & Gerbert's, Inc.,

                                                      Plaintiff,

v.                                                                            Case No. 0:20−cv−01414−NEB−TNL

JBS USA Food Company Holdings, et
al.,

                                                      Defendant.




                                                     SUMMONS IN A CIVIL ACTION

To: Cargill, Inc.


         A lawsuit has been filed against you.

       Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R.
Civ. P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12
of the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

                                     Shawn M Raiter
                                     30 E 7th St Ste 2800
                                     St Paul, MN
                                     55101−4922

If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.

KATE FOGARTY, CLERK OF COURT                                       By:




                                                                         Kimberly Krulas


Date of Issuance: June 22, 2020
                       CASE 0:20-cv-01414-JRT-HB Document 3 Filed 06/22/20 Page 6 of 8

AO 440 (Rev. 02/09) Summons in a Civil Action



                                                Summons and Complaint Return of Service
                                                                      Case No. 0:20−cv−01414−NEB−TNL



A copy of the Summons and Complaint has been served in the manner indicated below:

Name of Defendant Served:                            Cargill, Inc.

Date of Service:



                                                              Method of Service

         Personally served at this address:




         Left copies at defendant's usual place of abode with (name of person):




         Other (specify):




         Returned unexecuted (reason):




Service Fees:                  Travel $              Service $         Total $



                                                           Declaration of Server

I declare under the penalty of perjury that the information contained in this Return of Service is true and correct.

Name of Server:

Signature of Server:

Date:

Server's Address:
                       CASE 0:20-cv-01414-JRT-HB Document 3 Filed 06/22/20 Page 7 of 8

AO 440 (Rev. 02/09) Summons in a Civil Action




                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                            District of Minnesota


Erbert & Gerbert's, Inc.,

                                                      Plaintiff,

v.                                                                            Case No. 0:20−cv−01414−NEB−TNL

JBS USA Food Company Holdings, et
al.,

                                                      Defendant.




                                                     SUMMONS IN A CIVIL ACTION

To: National Beef Packing Company


         A lawsuit has been filed against you.

       Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R.
Civ. P. 12 (a)(2) or (3) - you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12
of the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

                                     Shawn M Raiter
                                     30 E 7th St Ste 2800
                                     St Paul, MN
                                     55101−4922

If you fail to respond, judgment by default may be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.

KATE FOGARTY, CLERK OF COURT                                       By:




                                                                         Kimberly Krulas


Date of Issuance: June 22, 2020
                       CASE 0:20-cv-01414-JRT-HB Document 3 Filed 06/22/20 Page 8 of 8

AO 440 (Rev. 02/09) Summons in a Civil Action



                                                Summons and Complaint Return of Service
                                                                       Case No. 0:20−cv−01414−NEB−TNL



A copy of the Summons and Complaint has been served in the manner indicated below:

Name of Defendant Served:                            National Beef Packing Company

Date of Service:



                                                            Method of Service

         Personally served at this address:




         Left copies at defendant's usual place of abode with (name of person):




         Other (specify):




         Returned unexecuted (reason):




Service Fees:                  Travel $              Service $         Total $



                                                          Declaration of Server

I declare under the penalty of perjury that the information contained in this Return of Service is true and correct.

Name of Server:

Signature of Server:

Date:

Server's Address:
